Citation Nr: 0931924	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
autonomic neuropathy with neurogenic dysregulation and 
intermittent near-syncope, and loss of thermoregulatory 
control.

2.  Entitlement to an initial rating in excess of 10 percent 
for asteatotic eczema for the period prior to March 24, 2009.

3.  Entitlement to an initial rating in excess of 30 percent 
for asteatotic eczema, since March 24, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to 
December 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  This case has since been transferred to the 
Oakland VARO.  

In September 2004, the Veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

In October 2008, the Board remanded this matter to the RO for 
additional development.  In a June 2009 decision, as part of 
the service-connected autonomic neuropathy, the RO, through 
the Appeals Management Center, granted a separate, 10 percent 
rating from December 26, 2001 to March 23, 2009, and a 30 
percent rating from March 24, 2009 for the skin portion of 
the service-connected disability.  Thereafter, in a July 2009 
supplemental statement of the case, the RO continued the 
initial noncompensable rating for the remainder of the 
symptoms associated with the service-connected autonomic 
neuropathy disability.  This matter has been returned to the 
Board for further appellate consideration.

As to the June 2009 decision, the RO notified the Veteran of 
the decision in July 2009.  The letter has been returned as 
undeliverable.  The July 2009 supplemental statement of the 
case shows a different address from the June 2009 decision 
notification letter.  It appears that the P.O. Box address is 
the correct address.  The RO should send a copy of the 
decision to the P.O. Box that was used on the July 2009 
supplemental statement of the case.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  Since the December 26, 2001, the Veteran's service 
connected autonomic neuropathy with neurogenic dysregulation 
and intermittent near-syncope, and loss of thermoregulatory 
control, to include symptoms of poor sweating, heat 
intolerance, edema in the Veteran's lower extremities, 
intermittent difficulty with swallowing, intermittent 
difficulty with the gastrointestinal process, and 
intermittent bowel changes, is not of such severity or 
functional impairment to warrant a compensable rating.  

3.  Since the December 26, 2001 effective date of the grant 
of service connection through March 23, 2009, the Veteran's 
service-connected asteatotic eczema was manifested by no more 
than exfoliation, exudation or itching involving an exposed 
surface or extensive area, with no evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement and affected less than 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, and did not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.

4.  Since March 24, 2009, the Veteran's asteatotic eczema did 
not affect more than 40 percent of the entire body or more 
than 40 percent of the exposed areas are affected, or; 
require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a twelve-month period


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
autonomic neuropathy with neurogenic dysregulation and 
intermittent near-syncope, and loss of thermoregulatory 
control are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8099-8046 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for asteatotic eczema, prior to March 24, 2009, have 
not  been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7,  4.118, Diagnostic Code 7806 (as in effect prior to 
August 30, 2002) and (2008).  

3.  The criteria for a rating in excess of 30 percent for 
asteatotic eczema, March 24, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002  & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4,31, 
4.118, Diagnostic Code 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2008)) addresses duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a pre-rating letter dated in February 2002 
provided notice of what was needed to substantiate the claim 
for service connection.  Following this notice letter, the RO 
granted service connection for an autonomic neuropathy 
disability in a July 2002 decision. The February 2004 
statement of the case set forth the criteria for higher 
ratings (which suffices for Dingess/Hartman).  In an October 
2006 post-rating letter, which was consistent with 
Dingess/Hartman, the Veteran was provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Following the 
issuance of the October 2006 notice described above, the 
Veteran was afforded further opportunities to present 
pertinent information and/or evidence to the matter on appeal 
before the RO readjudicated this matter (as reflected in 
February 2007 and June 2009 supplemental statements of the 
case).  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice. See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA and private medical 
records, and the reports of August 2005, January 2005, April 
2005 and October 2008 VA examinations.  In addition, various 
written statements provided by the Veteran are associated 
with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
Diagnostic Code the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

A.  Autonomic neuropathy with neurogenic dysregulation and 
intermittent near-syncope, and loss of thermoregulatory 
control

The Veteran's service-connected autonomic neuropathy with 
neurogenic dysregulation and intermittent near-syncope, and 
loss of thermoregulatory control has been rated by analogy 
under 38 C.F.R. § 4.124a, Diagnostic Code 8046 (2008). 

Under Diagnostic Code 8046, purely neurological disabilities, 
such as hemiplegia, cranial nerve paralysis, etc., due to 
cerebral arteriosclerosis will be rated under the diagnostic 
codes dealing with such specific disabilities, with citation 
of a hyphenated code section (e.g., Diagnostic Codes 8046-
8207).  However, purely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability, 
recognized as symptomatic of a properly diagnosed cerebral 
arteriosclerosis, will be rated as 10 percent and no more 
under Diagnostic Code 9305.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
cerebral or generalized arteriosclerosis.  Ratings in excess 
of 10 percent for cerebral arteriosclerosis under Diagnostic 
Code 9305 are not assignable in the absence of a diagnosis of 
multi-infarct dementia with cerebral arteriosclerosis.  Note: 
the ratings under code 8046 apply only when the diagnosis of 
cerebral arteriosclerosis is substantiated by the entire 
clinical picture and not solely on findings of retinal 
arteriosclerosis.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in which the rating schedule 
does not provide for such a rating, and the requirements for 
a compensable rating are not met.  38 C.F.R. § 4.31.

A March 2002 VA peripheral nerve examination report notes 
that the Veteran underwent a tilt-table test which 
demonstrated hypotension and bradycardia, and a diagnosis of 
autonomic neuropathy was made.  The Veteran continued to 
notes these symptoms and reported he could not exercise in 
hot weather.  He reported having intact bladder, bowel, and 
sexual function.  The Veteran was diagnosed with autonomic 
neuropathy due to chemotherapy.  

A March 2002 VA general medical examination report reflects 
that the Veteran had no acute cardiopulmonary abnormality.  
The diagnosis included autonomic cardiogenic dysfunction 
secondary to chemotherapy.  

In a July 2002 rating decision, the RO granted service 
connection for autonomic neuropathy with neurogenic 
dysregulation and intermittent near-syncope and loss of 
thermoregulatory control.  An initial noncompensable rating 
was assigned.  At that time, a cardiologist noted that the 
Veteran was evaluated for persistent exertional near-syncopal 
episodes, but his echocardiogram was normal. 

In a March 2003 private medical record, A. Keller, M.D., 
noted an impression of a history of cardioneurogenic syncope 
with mild exacerbation more so in the summer months.  

VA outpatient records dated from July 2003 to September 2004 
reflect that the Veteran was diagnosed with hypothyroidism, 
peripheral neuropathy, pilonidal cystectomy, mild asthma, and 
hypertension.  

During the September 2004 hearing, the Veteran, who is also 
an orthopedic surgeon, discussed that he has a problem with 
thermoregulatory control.  In this regard, he stated that he 
did not have the appropriate ability to control his body 
temperature and was put on a P-3 profile during service, 
which prohibited any deployment to thermally uncontrolled 
environments.  He further stated that while at work, in order 
to control his body temperature, he would have to wear a cool 
suit to maintain a more normal body temperature during 
periods of heat stress.  In addition, he reported problems 
with near syncopes, which he explained meant fainting-like 
episodes.  The Veteran testified that he believed the near 
syncope was also related to his service-connected autonomic 
neuropathy.  The Veteran contended that the manifestations 
were separate-and-distinctly disabling conditions and 
believed they should be rated separately.

An August 2005 VA neurological disorder examination report 
reflects that the VA examiner reviewed the Veteran's claims 
file, noting that autonomic neuropathy was diagnosed by a 
tilt table test performed by a cardiologist, and there was 
documentation of treatment for the disability.  The Veteran 
complained of periods of light-headedness, near syncopal 
episodes, and heat intolerance. The VA examiner diagnosed the 
Veteran with autonomic neuropathy secondary to prior 
chemotherapy.  He noted that the autonomic neuropathy 
symptoms that the Veteran manifested included evidence of 
orthostatic hypotension and heat tolerance.  

A March 2009 VA neurological disorders examination report 
reflects that the VA examiner reviewed the claims file.  The 
VA examiner noted that the Veteran was diagnosed with 
testicular carcinoma in 1996 and was treated with four cycles 
of Cisplatin.  The Veteran reported that during his third 
cycle, he developed symptoms indicative of both peripheral 
and autonomic neuropathy, and these symptoms had continued to 
date.  The examiner noted the symptoms of autonomic 
neuropathy included poor sweating, heat intolerance, edema in 
the Veteran's lower extremities, intermittent difficulty with 
swallowing, intermittent difficulty with the gastrointestinal 
process - meaning that the Veteran had easy gastric upset, 
and he had intermittent bowel changes.  He noted the Veteran 
also suffered from intermittent near syncope, all of which 
were documented on prior examinations and a tilt table test.  

Physical examination revealed that the Veteran had a poor 
sweat response and had heat intolerance.  The VA examiner 
noted that autonomic instability can be difficult to test.  
He stated the blood pressure cuff was broken in the 
examination room, but that the Veteran's pulse did not 
increase appreciably with sitting to standing.  Cranial nerve 
examination was normal.  Reflexes were absent throughout.  
The examiner determined the Veteran had chemotherapy-related 
autonomic neuropathy, and that the symptoms described above 
were not purely subjective.  He noted the Veteran's symptoms 
may actually continue to worsen through time as the Veteran 
aged.   

A March 2009 VA skin examination report reflects that the VA 
examiner reviewed the claims file.  The VA examiner noted 
that the Veteran's past medical history included 
gastroesophageal reflux disorder and erosive esophagitis, 
which were better with "PPI" prescription.  Physical 
examination showed that the Veteran's blood pressure was 
129/75, pulse was 74 regular, respirations was 20 regular, 
oxygen saturation was 98 percent room air.  Cardiovascular 
findings of the heart were the PMI was in the fifth 
intercostal space, midclavicular, S1 and S2 are normal.  No 
murmurs or gallops/rubs heard.  There was no clubbing or 
cynosis or edema.  The diagnosis was asteatotic eczema of 
hands, lower extremities, and feet related to service-
connected autonomic neuropathy with neurogenic dysregulation.

In a June 2009 decision, the RO granted a separate, 10 
percent rating from December 26, 2001 to March 23, 2009, and 
a 30 percent rating from March 24, 2009 for a skin disorder, 
secondary to the Veteran's service-connected for autonomic 
neuropathy disability

Considering the objective medical evidence of record in light 
of the above criteria, the Board finds an initial compensable 
rating for the Veteran's service-connected autonomic 
neuropathy disability is not warranted at any point since the 
effective date of the grant of service connection.  

The Board does acknowledge that the March 2009 VA examiner 
opined that the Veteran's symptoms of poor sweating, heat 
intolerance, edema in the Veteran's lower extremities, 
intermittent difficulty with swallowing, intermittent 
difficulty with the gastrointestinal process, and 
intermittent bowel changes were not subjective.  The Board 
also acknowledges the Veteran's complaints of problems with 
near syncopes episodes.  However, the Board finds these 
symptoms are not of such severity to warrant a compensable 
rating under separate diagnostic codes dealing with such 
specific disabilities.  For example, to warrant a compensable 
rating for the Veteran's intermittent difficulty with 
swallowing, the Board considers 38 C.F.R. § 4.14, Diagnostic 
Code 7203 for stricture of the esophagus.  In order for a 
compensable rating to be assigned under Diagnostic Code 7203, 
a finding of a moderate disability would need to be 
demonstrated.  The description provided in the evidence of 
record of the Veteran's intermittent difficulty with 
swallowing does not equate to a finding of a moderate 
disability.  

In addition, the Board points out that symptoms of mild edema 
of the lower extremities has already been considered under 
the rating for the Veteran's separately service connected 
peripheral neuropathy of the lower extremities and service 
connection for the Veteran's skin disorder related to his 
service-connected autonomic neuropathy has recently been 
assigned a separate disability rating.  The Board notes that 
the same manifestations under different diagnoses, or 
"pyramiding," is precluded by 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  Separate ratings may be granted 
only when "none of the symptomatology for . . . each of the 
claimed conditions is duplicative of or overlapping with the 
symptomatology of the other . . . conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) 

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, in 
view of the denial of entitlement to an increased evaluation, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.

B.  Asteatotic eczema

Initially, the Board notes that, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin diseases, to include  
scars, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes  
7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  As  
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to  
adjudicate the claims only under the former criteria for any 
period prior to the effective date of the new rating criteria 
(which is August 30, 2002), and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

As the RO has considered both the former and revised 
applicable criteria for rating the Veteran's asteatotic 
eczema of the hands, lower extremities, and feet and 
furnished him notice of the revised criteria (as reflected in 
the June 2009 rating decision), there is no due process bar 
to the Board also considering the former and revised 
applicable criteria, as appropriate.

Under the criteria in effect prior to August 30, 2002, the 
Veteran's asteatotic eczema is rated as eczema in accordance 
with Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (as in 
effect prior to August 30, 2002).  Under former Diagnostic 
Code 7806, eczema with slight, if any, exfoliation, exudation 
or itching if on a nonexposed surface or small area warrants  
a noncompensable rating and eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent rating.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is  
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally  
repugnant.  

Effective from March 24, 2009 (the date of a VA examination 
showing an increase) the RO assigned a 30 percent rating for 
the Veteran's service-connected asteatotic eczema.

Under the revised criteria of Diagnostic Code 7806, a 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve-month period.

A maximum 60 percent rating is assigned where more than 40  
percent of the entire body or more than 40 percent of the 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a twelve-month 
period.

Service treatment records include a June 1999 dermatology 
record reflecting that the Veteran complained of dry skin.  
Objective findings included slight erythema with fine scaling 
of the palms and soles.

A March 2009 VA skin examination report reflects that the 
Veteran complained of dry skin and itching and that he used a 
cream application several times a day.  The Veteran stated 
that in June 1999 he was seen for complaints of dry skin on 
his feet and hands and that he received medications.  On 
physical examination, the Veteran's skin on the hands was 
very dry and cracked, with a laceration on the right index 
finger over the DIP joint approximately 4 mm with dry blood 
present.  Using Rule of 9's estimated that 9 percent of skin 
was involved.  The right hand middle finger nail has linear 
hematoma within the nail bed and cuticle are dry and scaling.  
The face was without scaling or dryness.  There was dryness 
of the upper extremities, but no cracking of the skin.  On 
the trunk/back the skin is dry, there are five to six 1 mm 
pustular lesions on the upper back.  The lower legs are dry 
and scaly and show accentuation of the lines, with a cracked 
porcelain or "crazy paving" pattern of fissuring.  Body 
surface area 18 percent.  The Veteran's feet were dry, 
scaling on the soles of the feet, no scaling between toes, no 
maceration.  The total body surface is 27 percent.  Nine 
percent is exposed skin.  The diagnosis was asteatotic eczema 
of the hands, lower extremities, and feet.  

The objective medical findings do not show that, prior to 
March 24, 2009, the Veteran's asteatotic eczema was 
manifested by eczema with constant  exudation or itching, 
extensive lesions, or marked disfigurement or that the 
Veteran's asteatotic eczema affected 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required for a total 
duration of six weeks or more, but not constantly, during a 
twelve-month period.

Moreover, since March 24, 2009, objective medical findings 
have not revealed that the Veteran's skin disability affects 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected, or; constant or 
near-constant  systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a twelve-month 
period.

For all the foregoing reasons, the Board finds that there is 
no basis for further staged ratings of the skin disability, 
pursuant to Fenderson, and that an initial 10 percent rating 
prior to March 24, 2009, and a rating in excess of 30 percent 
on and after that date must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating at either stage, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 

C.  Extraschedular consideration

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  In determining whether a case should be referred for 
extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his service-
connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the current rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An initial compensable rating for autonomic neuropathy with 
neurogenic dysregulation and intermittent near-syncope, and 
loss of thermoregulatory control is denied.

An initial rating in excess of 10 percent for asteatotic 
eczema for the period prior to March 24, 2009, is denied.

An initial rating in excess of 30 percent for asteatotic 
eczema, since March 24, 2009, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


